                                                                                                             Case 2:20-cv-02341-GMN-DJA Document 75
                                                                                                                                                 74 Filed 07/23/21
                                                                                                                                                          07/21/21 Page 1 of 4



                                                                                                         1   MARTIN L. WELSH, ESQ.
                                                                                                             Nevada Bar No. 008720
                                                                                                         2   LAW OFFICE OF HAYES & WELSH
                                                                                                             199 N. Arroyo Grande Blvd., Suite 200
                                                                                                         3   Henderson, Nevada 89074
                                                                                                             Telephone: (702) 434-3444
                                                                                                         4   Facsimile: (702) 434-3739
                                                                                                             E-mail: mwelsh@lvlaw.com
                                                                                                         5           k.bratton@hayesandwelsh.onmicrosoft.com

                                                                                                         6        --and--

                                                                                                         7   LARRY W. CAUDLE, JR., Admitted Pro Hac Vice
                                                                                                             JONATHAN J. STRAW, Admitted Pro Hac Vice
                                                                                                         8   KRAFTSON CAUDLE
                                                                                                             1600 Tysons Boulevard, Suite 250
                                                                                                         9   McLean, Virginia 22102
                                                                                                             Telephone: (703) 873-5500
                                                                                                        10   E-mail:lcaudle@kraftsoncaudle.com
                                                                                                                    jstraw@kraftsoncaudle.com
                                                                                                        11
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   Attorneys for Archer Western Contractors, LLC,
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13                         IN THE UNITED STATES DISTRICT COURT
                                                                                                                                            DISTRICT OF NEVADA
LAW OFFICE OF




                                                                                                        14

                                                                                                        15   FISK ELECTRIC COMPANY,                           Case No. 2:20-cv-02341-GMN-DJA

                                                                                                        16             Plaintiff/Counterclaim Defendant,      STIPULATION AND PROPOSED
                                                                                                                                                              ORDER TO DISMISS THIRD-PARTY
                                                                                                        17   v.                                               DEFENDANTS HEINAMAN
                                                                                                                                                              CONTRACT GLAZING, INC.;
                                                                                                        18   ARCHER WESTERN CONTRACTORS,                      SURETEC INSURANCE COMPANY
                                                                                                             LLC,                                             INC.; AND TRAVELERS CASUALTY
                                                                                                        19        Defendant/Counterclaim Plaintiff,           AND SURETY COMPANY OF
                                                                                                                                                              AMERICA, AS SURETY FOR AWC
                                                                                                        20   v.                                               (ALONE)

                                                                                                        21   SAFECO INSURANCE COMPANY OF
                                                                                                             AMERICA,
                                                                                                        22
                                                                                                                       Counterclaim Defendant.
                                                                                                        23

                                                                                                        24   ARCHER WESTERN CONTRACTORS,
                                                                                                             LLC,
                                                                                                        25        Third-Party Plaintiff,
                                                                                                        26   v.
                                                                                                        27   GALLAGHER-KAISER CORP.,
                                                                                                        28   and
                                                                                                             Case 2:20-cv-02341-GMN-DJA Document 75
                                                                                                                                                 74 Filed 07/23/21
                                                                                                                                                          07/21/21 Page 2 of 4



                                                                                                         1
                                                                                                             ARCH INSURANCE COMPANY,
                                                                                                         2                                                       STIPULATION AND PROPOSED
                                                                                                             and                                                 ORDER TO DISMISS THIRD-
                                                                                                         3                                                       PARTY DEFENDANTS HEINAMAN
                                                                                                             HEINAMAN CONTRACT GLAZING, INC.                     CONTRACT GLAZING, INC.;
                                                                                                         4                                                       SURETEC INSURANCE COMPANY
                                                                                                             and                                                 INC.; AND TRAVELERS CASUALTY
                                                                                                         5                                                       AND SURETY COMPANY OF
                                                                                                             SURETEC INSURANCE COMPANY,                          AMERICA, AS SURETY FOR AWC
                                                                                                         6                                                       (ALONE)
                                                                                                             and
                                                                                                         7
                                                                                                             THE ERECTION COMPANY, INC.
                                                                                                         8
                                                                                                             and
                                                                                                         9
                                                                                                             TRAVELERS CASUALTY AND SURETY
                                                                                                        10   COMPANY OF AMERICA
                                                                                                        11          Third-Party Defendants.
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13          Pursuant to L.R. 7-1, Defendant/Third-Party Plaintiff Archer Western Contractors, LLC
LAW OFFICE OF




                                                                                                        14   (“AWC”) and Third-Party Defendants Heinaman Contract Glazing, Inc. (“HCG”) and SureTec

                                                                                                        15   Insurance Company (“SureTec”), and Travelers Casualty and Surety Company of America, as

                                                                                                        16   surety for AWC (“Travelers-AWC”) hereby submit this stipulation and proposed order.

                                                                                                        17          1.      AWC, HCG, SureTec, and Travelers-AWC move to dismiss HCG and SureTec,

                                                                                                        18   from this case and the claims and counts among AWC, HCG, SureTec, and Travelers-AWC,

                                                                                                        19   with prejudice as AWC, HCG, SureTec, and Travelers-AWC have resolved all disputes among

                                                                                                        20   them related to the facts or circumstances pleaded by AWC, HCG, SureTec, and Travelers-

                                                                                                        21   AWC in this action.

                                                                                                        22          2.      AWC, on one hand, and HCG and SureTec, on the other hand, shall each bear

                                                                                                        23   their own costs and attorney’s fees.

                                                                                                        24           3.      Notwithstanding any term to the contrary and as against each other only,

                                                                                                        25   SureTec and HCG each reserve all rights and defenses under the applicable indemnity

                                                                                                        26   agreement(s) and collateral receipt between them.

                                                                                                        27          4.      This Stipulation of Dismissal With Prejudice applies entirely to Third-Party

                                                                                                        28   Defendants HCG and SureTec.


                                                                                                                                                                                                2 of 4
                                                                                                             Case 2:20-cv-02341-GMN-DJA Document 75
                                                                                                                                                 74 Filed 07/23/21
                                                                                                                                                          07/21/21 Page 3 of 4



                                                                                                         1

                                                                                                         2           5.        This Stipulation of Dismissal With Prejudice applies entirely to all claims and
                                                                                                         3   counts by, between, and/or among AWC, HCG, SureTec, and Travelers-AWC.
                                                                                                         4           6.        Travelers Casualty and Surety Company of America, in its capacity as surety for
                                                                                                         5   The Erection Company, Inc., will remain and is not dismissed as a Third-Party Defendant in
                                                                                                         6   this action.
                                                                                                         7           7.        Travelers Casualty and Surety Company of America, in its capacity as surety for
                                                                                                         8   Archer Western Contractors, LLC, will remain and is not dismissed as a Third-Party Defendant
                                                                                                         9   in this action.
                                                                                                        10           8.        Travelers-AWC does not release or waive any of its rights under any indemnity
                                                                                                        11   agreement entered into as consideration for executing bonds.
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   ///
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13   ///
LAW OFFICE OF




                                                                                                        14   ///
                                                                                                        15   ///
                                                                                                        16   ///
                                                                                                        17   ///
                                                                                                        18   ///
                                                                                                        19   ///
                                                                                                        20   ///
                                                                                                        21   ///
                                                                                                        22   ///
                                                                                                        23   ///
                                                                                                        24   ///
                                                                                                        25   ///
                                                                                                        26   ///
                                                                                                        27

                                                                                                        28


                                                                                                                                                                                                     3 of 4
                                                                                                             Case 2:20-cv-02341-GMN-DJA Document 75
                                                                                                                                                 74 Filed 07/23/21
                                                                                                                                                          07/21/21 Page 4 of 4



                                                                                                         1

                                                                                                         2          WHEREFORE, AWC, HCG, SureTec, and Travelers-AWC request an order
                                                                                                         3   dismissing, with prejudice: (1) HCG and SureTec from this case and (2) all claims and/or
                                                                                                         4   counts by, between, and among AWC, HCG, SureTec, and Travelers-AWC.
                                                                                                         5          DATED this 21st day of July, 2021.
                                                                                                         6
                                                                                                                 LAW OFFICE OF HAYES & WELSH                       PEEL BRIMLEY, LLP
                                                                                                         7

                                                                                                         8   By: /s/ Martin L. Welsh                         By: /s/ Steven Meacham
                                                                                                                Martin L. Welsh Esq.                            Steven Meacham, Esq.
                                                                                                         9      Nevada State Bar No. 008720                     Nevada State Bar No. 009863
                                                                                                        10      199 N. Arroyo Grande Blvd., Ste. 200            3333 East Serene Ave, Suite 200
                                                                                                                Henderson, Nevada 89074                         Henderson, Nevada 89074
                                                                                                        11                --and--
                                                                                                                 KRAFTSON CAUDLE                                   Attorneys for Heinaman Contract
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12                                                         Glazing, Inc.
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739




                                                                                                             By: /s/ Jonathan J. Straw
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13      Larry W. Caudle, Jr., Esq.
LAW OFFICE OF




                                                                                                        14      Jonathan J. Straw, Esq.
                                                                                                                1600 Tysons Boulevard, Suite 250
                                                                                                        15       McLean, Virginia 22102

                                                                                                        16   Attorneys for Archer Western Contractors, LLC
                                                                                                        17
                                                                                                                 LAW OFFICES OF                                    THE FAUX LAW GROUP
                                                                                                        18       DAVID R. JOHNSON, PLLC
                                                                                                                                                             By:     /s/ Jordan F. Faux
                                                                                                        19   By: /s/ David R. Johnson                              Jordan Ford Faux, Esq.
                                                                                                                David R. Johnson, Esq.                             Nevada State Bar No. 12205
                                                                                                        20      Nevada State Bar No. 006696                        2625 North Green Valley Pkwy., #100
                                                                                                                8712 Spanish Ridge Avenue                          Henderson, Nevada 89014
                                                                                                        21
                                                                                                                Las Vegas, Nevada 89148                            Attorneys for Travelers Casualty and
                                                                                                        22      Attorneys for SureTec Insurance Co.                Surety Company of America (as surety
                                                                                                                                                                   for AWC alone)
                                                                                                        23

                                                                                                        24                                               ORDER
                                                                                                        25        IT IS SO ORDERED.

                                                                                                        26        Dated this 23
                                                                                                                             __ day of July, 2021.
                                                                                                                                                         _______________________________________
                                                                                                        27                                               Gloria M. Navarro, District Judge
                                                                                                                                                         United States District Court
                                                                                                        28


                                                                                                                                                                                                  4 of 4
